Citation Nr: 1455796	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1959 to September 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from rating an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for lumbar radiculopathy.  The Veteran appealed the assigned disability rating.  An October 2010 Board decision found the Veteran raised the issue of entitlement to TDIU as part of his increased rating claim. 

The Veteran testified at a Board hearing via video conference in August 2010 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Office in Washington, DC.  The Veteran affirmatively stated on the record that he opted to represent himself at the hearing.  He also testified at a local RO hearing before a decision review officer (DRO) in October 2008.  Transcripts of the testimony at both hearings are associated with the claims file and have been reviewed.

The Board remanded this case in October 2010 and August 2012 to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141


FINDING OF FACT

The Veteran does not meet the schedular criteria for a TDIU, nor does the evidence suggest that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities so as to warrant referral for extra-schedular consideration.

CONCLUSION OF LAW

Entitlement to a TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran underwent VA examinations in June and November 2011 and the AOJ obtained opinions dated in January and June 2013 to determine the severity of his service-connected and claimed disorders.  In addition, the Veteran underwent a social work and industrial survey in April 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination and opinion reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

The Veteran asserts he is unemployable due to his service-connected disabilities.

In April 2006 statements, E. T. and W. T. stated that they worked with the Veteran.  The Veteran occasionally missed work due to back problems.  The Veteran told them that eventually the back pain became unbearable enough that he decided to have surgery to fuse some vertebrae in 2000.  He returned to work after rehabilitation and remained on light duty until his retirement in 2005.  

A May 2006 VA joints examination indicated no significant effects of the Veteran's knee disability on occupational functioning.

During a May 2006 VA spine examination, the Veteran reported if it were not for the intensification of his lower back pain, he would not have retired at age 62.  

During an October 2008 RO hearing, the Veteran testified that he worked light duty until the age of 62 so he could collect Social Security retirement benefits.  The Veteran reported that he had a good job, and he enjoyed it, but it was heavy work, and he was not physically able to do it.  He moved to working more as a foreman. 

During an August 2010 videoconference Board hearing, the Veteran testified that after his surgery, he worked light duty for two years in order to qualify for early retirement on Social Security.  His retirement was brought on due to his service-connected back and knee problems.  He also reported he lost work as he was unable to continue to the heavy work he was doing.  He asserted that if it were not for his back problem, he would have continued working and that he still would be working. 

During a June 2011 VA examination, the examiner noted that he Veteran's bilateral knee degenerative joint disease cause significant effects on his usual occupation.  He was assigned different duties, had increased tardiness, and increased absenteeism.  The examiner noted that the Veteran retired in January 2005 due to eligibility by age or duration of work and medication problems including his back condition. 

In a November 2011 VA examination report, the examiner indicated that the Veteran has worked as metal fabricator for the last 25 years of his employment and has never been trained to work with clerical duties, including computer business skills.  Due to his back condition, the Veteran can no longer meet the physical requirements of his occupation, which includes lifting and carrying greater than 50 pounds of materials and equipment as well a standing, holding and operating the welding machine.  He cannot sustain bent forward position while holding and placing heavy machinery/materials; cannot stand or sit in one position for more than 30 minutes without increasing back symptoms. 

In a January 2012 letter, M. Q. reported that the Veteran was employed with Chatta Transport Services from November 2003 to January 2005 at the Florida Power & Light facility.  The Veteran was a worker on light duty when Premier took over the operation in 2003.  The Veteran kept on light duty until he pursued retirement.  The Veteran worked as a production lead managing the fabrication team at the shop.  His duties included inventorying material and managing production schedule and completing work tickets forms.  

A January 2013 VA opinion indicated that the Veteran is employable.  The examiner noted that in September 2012, the Veteran fell off an 8 foot ladder and did not seek medical attention at that time.  To climb an 8 foot ladder, one needs to be able to flex his back at least 60 degrees, needs back strength and balance.  The VA examiner referred to a March 2012 VA progress note in which the Veteran reported he enjoys home improvement projects and he has not been fishing or boating as much.  He reported he is seeking out new socializing opportunities such as the VFW, joining the YMCA to swim and take yoga, volunteering, and church.  The examiner determined that the Veteran is an industrious individual with many interests and is certainly gainfully employable.  The examiner reviewed the letters written on behalf of the Veteran; however, the examiner noted that according to the March 2012 note, he is participating in yoga, fishing, and traveling. 

The Veteran underwent a social work and industrial survey in March 2013.   The Veteran reported that after service he became a welder for 2.5 years and then became a diesel mechanic for 12 years.  He drove his own tractor trailer for 20 years.  He specialized in heavy hauler, "low boy" operator.  He, then, became a welder again and fabricating for Florida Power and Light for 10 years.  He did light duty in his last two years due to his back.  He worked continuously until the back surgery.  Prior to the surgery he could hardly walk after half day due to pain and weakness.  The Veteran reported he retired in 2005 and his hobby now is engraving and scrimshaw.  He reported he makes fixed blade hunting knives with custom sheaths and engraving and sells them.  The examiner indicated that the Veteran's usual occupation is a welder or fabricator, and tractor trailer operator.  He is not employed, and is currently retired.  He retired as eligible by age or duration of work and medical (physical) problem.  The examiner noted that the Veteran can carry a maximum of 25 pounds due to his back problem.  On his last job as a welder fabricator, he has to carry most of the time a minimum of 50 pounds of steel or other objects such as 100 pound chain for loads when he was a tractor driver.  Drive of the tractor jars his spine.  His back hurts after driving 3 hours, has to stop to relieve the back pain.  The examiner found no effect of his disabilities on social functioning. 

Legal Criteria and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for an back disorder, rated at 20 percent disabling; degenerative joint disease of the right knee, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; and, bilateral hearing loss, rated noncompensable.  As such, his combined rating is 40 percent.  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

The RO considered whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  The Board has finds that it is not.  

In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected back disability.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statements in that regard are competent and of some probative value.  However, the Board also notes that the complexity of his medical history and variety of health problems including non-service connected psychiatric disorders create some limitation as to his ability to distinguish to what degree those limitations are a result of his service-connected disabilities impacts his ability to work.

In this case, the Board ultimately places more weight on the January 2013 examination opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.

In reaching this conclusion, the Board has considered the opinions of the June and November 2011 VA examiners which indicate the Veteran's back disorder precludes his current employment as metal fabricator.  The Board also considered the social work and industrial survey that also suggested that the Veteran's disabilities interfere with his past employment.  However, the survey did not address whether the Veteran's service-connected disabilities precluded all employment.  Furthermore, the either examiner addressed the Veteran's ability to work light duty, which he did for the last few years of his career.  The January 2012 letter from the Veteran's previous employer specifically indicated that the Veteran worked on light duty until he pursued retirement.  In contrast, the January 2013 VA examiner reviewed the entire claims file, to include a VA treatment records, and considered the lay assertions before rendering an opinion that is consistent with the remainder of the evidence of record.  The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected disabilities so as to warrant entitlement to TDIU on an extraschedular basis.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to total disability rating due to individual unemployability (TDIU) is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


